Citation Nr: 1526300	
Decision Date: 06/22/15    Archive Date: 06/30/15

DOCKET NO.  13-04 048	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, Illinois


THE ISSUE

Entitlement to an increased rating in excess of 20 percent for service-connected degenerative joint disease of the lumbar spine (low back disability).   


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

S. Sorathia, Associate Counsel

INTRODUCTION

The Veteran served on active duty from November 1964 to October 1968. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an April 2010 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Chicago, Illinois.  

The Veteran testified before a Decision Review Officer in February 2012.  A transcript of this hearing has been associated with the electronic claims file.


FINDING OF FACT

The Veteran's low back disability has been productive of painful motion with limited flexion to at least 30 degrees but without unfavorable ankylosis of the entire thoracolumbar spine or unfavorable ankylosis of the entire spine and without right and left lower extremity radiculopathy more severe than moderate.  


CONCLUSIONS OF LAW

1.  The criteria for a 40 percent rating and no more for low back disability have been met.  38 U.S.C.A. §§ 1154(a), 1155, 5107(b) (West 2014); 38 C.F.R. § 3.102, 4.10, 4.40, 4.45, 4.59, 4.71a, 4.124a, Diagnostic Codes 5235-5243 (2014).

2.  The criteria for a rating in excess of 20 percent for right lower extremity radiculopathy have not been met.  38 U.S.C.A. §§ 1154(a), 1155, 5107(b) (West 2014); 38 C.F.R. § 3.102, 3.321, 4.1, 4.2, 4.7, 4.123, 4.124a, Diagnostic Codes 8520 (2014).

3.  The criteria for a rating in excess of 20 percent for left lower extremity radiculopathy have not been met.  38 U.S.C.A. §§ 1154(a), 1155, 5107(b) (West 2014); 38 C.F.R. § 3.102, 3.321, 4.1, 4.2, 4.7, 4.123, 4.124a, Diagnostic Codes 8520 (2014).


REASONS AND BASES FOR FINDING AND CONCLUSIONS

Duties to Notify and Assist 

VA has a duty to provide notice of the information and evidence necessary to substantiate a claim.  38 U.S.C.A. § 5103(a) (West 2014); 38 C.F.R. § 3.159(b) (2014).  A standard January 2010 letter satisfied the duty to notify provisions. 

VA also has a duty to provide assistance to substantiate a claim.  38 U.S.C.A. § 5103A (West 2014); 38 C.F.R. § 3.159(c) (2014).  The Veteran's service treatment records and post-service VA and private treatment records have been obtained and considered.  

The Veteran was afforded VA examinations in September 2006, February 2010 and March 2012.  The examination reports are adequate to determine the severity of his back condition and associated neurological impairments as the examiners conducted appropriate evaluations of the Veteran, considered the Veteran's lay contentions, and noted examination findings as to the severity and the extent of the Veteran's symptoms.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).  The Board acknowledges the December 2014 statement that the Veteran's condition has worsened over the last three years.  However, the statement does not specifically allege that the condition has worsened since the March 2012 examination.  Moreover, in this decision the Board finds that a 40 percent rating is warranted for the low back disability and in light of this determination, the Board finds that there is no objective evidence indicating that there has been a material change in the severity of the Veteran's back disability since he was last examined.  As such, a new examination is not warranted.  See 38 C.F.R. § 3.327(a) (2014); Snuffer v. Gober, 10 Vet. App. 400, 403 (1997).

The Veteran has been afforded a hearing before a Decision Review Officer (DRO) in which he presented oral argument in support of his increased rating claim.  In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the United States Court of Appeals for Veterans Claims (Court) held that 38 C.F.R. § 3.103(c)(2) requires that the DRO who chairs a hearing fulfill two duties to comply with the above regulation.  These duties consist of (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked.  

Here, during the hearing, the Veteran testified as to the nature, extent, and severity of his low back disability.  The DRO discussed the current severity of the back disability and the impact of his disabilities on his daily activities.  The DRO asked specific questions directed at identifying whether the Veteran met the criteria for his claim.  In addition, the DRO sought to identify any pertinent evidence not currently associated with the claims folder that might have been overlooked or was outstanding that might substantiate the claim.  Moreover, neither the Veteran nor his representative has asserted that VA failed to comply with 38 C.F.R. § 3.103(c)(2), or otherwise identified any prejudice in the conduct of the DRO hearing.  By contrast, the hearing focused on the elements necessary to substantiate the claim and the Veteran, through his testimony, demonstrated that he had actual knowledge of the elements necessary to substantiate his claim for benefits.  As such, the Board finds that, consistent with Bryant, the DRO complied with the duties set forth in 38 C.F.R. § 3.103(c)(2) and that the Board can adjudicate the claims based on the current record.  

Applicable Laws and Regulations

Disability evaluations are determined by the application of VA's Schedule for Rating Disabilities (Rating Schedule), 38 C.F.R. Part 4 (2014).  The percentage ratings contained in the Rating Schedule represent, as far as can be practicably determined, the average impairment in earning capacity resulting from diseases and injuries incurred or aggravated during military service and their residual conditions in civil occupations.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. § §, 4.1 (2014).

Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7 (2014).  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107 (West 2014); 38 C.F.R. § 3.102 (2014); see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  Where the evidence contains factual findings that demonstrate distinct time periods in which the service-connected disability exhibits symptoms that would warrant different evaluations during the course of the appeal, the assignment of staged ratings is appropriate.  

When evaluating joint disabilities rated on the basis of limitation of motion, VA must consider granting a higher rating in cases in which functional loss due to pain, weakness, excess fatigability, or incoordination is demonstrated, and those factors are not contemplated in the relevant rating criteria.  See 38 C.F.R. §§ 4.40, 4.45, 4.59; DeLuca v. Brown, 8 Vet. App. 202 (1995).  The Court clarified that although pain may be a cause or manifestation of functional loss, limitation of motion due to pain is not necessarily rated at the same level as functional loss where motion is impeded.  See Mitchell v. Shinseki, 25 Vet. App. 32 (2011); cf. Powell v. West, 13 Vet. App. 31, 34 (1999); Hicks v. Brown, 8 Vet. App. 417, 421 (1995); Schafrath v. Derwinski, 1 Vet. App. 589, 592 (1991). 

Instead, the Mitchell Court explained that pursuant to 38 C.F.R. §§ 4.40 and 4.45, the possible manifestations of functional loss include decreased or abnormal excursion, strength, speed, coordination, or endurance, as well as less or more movement than is normal, weakened movement, excess fatigability, and pain on movement (as well as swelling, deformity, and atrophy) that affects stability, standing, and weight-bearing.  See 38 C.F.R. §§ 4.40, 4.45 (2014).  Thus, functional loss caused by pain must be rated at the same level as if the functional loss were caused by any of the other factors cited above.  In evaluating the severity of a joint disability, VA must determine the overall functional impairment due to these factors.

Under the general rating formula for diseases and injuries of the spine, a 10 percent rating is warranted when forward flexion of the thoracolumbar spine is greater than 60 degrees but not greater than 85 degrees; or, the combined range of motion of the thoracolumbar spine is greater than 120 degrees but not greater than 235 degrees; or, muscle spasm, guarding, or localized tenderness not resulting in abnormal gait or abnormal spinal contour; or, vertebral body fracture with loss of 50 percent or more of the height.  A 20 percent disability rating is warranted when forward flexion of the thoracolumbar spine is greater than 30 degrees but not greater than 60 degrees or the combined range of motion of the thoracolumbar spine is not greater than 120 degrees; or, muscle spasm or guarding is severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.  A 40 percent rating is warranted when forward flexion of the thoracolumbar spine is 30 degrees or less; or, when there is favorable ankylosis of the entire thoracolumbar spine.  A 50 percent rating requires unfavorable ankylosis of the entire thoracolumbar spine and a 100 percent rating requires unfavorable ankylosis of the entire spine.

The rating schedule also includes criteria for evaluating intervertebral disc syndrome (IVDS). Under DC 5243, IVDS is to be evaluated either under the General Rating Formula or under the Formula for Rating Intervertebral Disc Syndrome Based on the Incapacitating Episodes (IVDS Formula), whichever method results in the higher evaluation when all disabilities are combined.  38 C.F.R. § 4.71a, DC 5243.  Under the IVDS formula, a 10 percent disability evaluation is warranted for incapacitating episodes having a total duration of at least one week but less than 2 weeks during the past 12 months.  A rating of 20 percent is warranted where there are incapacitating episodes with a total duration of at least 2 weeks but less than 4 weeks during the past 12 months.  A rating of 40 percent is warranted for incapacitating episodes with a total duration of at least 4 weeks but less than 6 weeks during the past 12 months.  A maximum rating of 60 percent is warranted for incapacitating episodes with a total duration of at least 6 weeks during the past 12 months.  38 C.F.R. § 4.71a, DC 5243.  For these purposes, an incapacitating episode is defined as a period of acute signs and symptoms due to intervertebral disc syndrome that requires bed rest prescribed by a physician and treatment by a physician.  38 C.F.R. § 4.71a, DC 5243, Note (1).
Any associated objective neurologic abnormalities, including but not limited to bowel or bladder impairment, are to be evaluated separately under the appropriate diagnostic codes.  38 C.F.R. § 4.71a, Note (1).

Analysis

By way of background, a January 1969 rating decision granted service connection for a low back disability and assigned a noncompensable rating, effective October 2, 1968.  A November 1977 rating decision then increased the disability rating to 10 percent, effective June 7, 1977.  A July 1978 rating decision continued the 10 percent rating.  This decision became final.  The Veteran then filed an increased rating claim in September 2006 and a May 2007 rating decision denied entitlement to a higher rating.  The Veteran did not appeal the decision at that time.  

He then submitted an increased rating claim in January 2010.  An April 2010 rating decision increased the disability rating to 20 percent, effective September 16, 2009 in light of the Veteran's September 2009 back surgery.  The Veteran timely disagreed with this rating decision.  A June 2010 rating decision then assigned a temporary evaluation of 100 percent from September 16, 2009 for the Veteran's back surgery.  A 20 percent evaluation was then assigned from November 1, 2009.  Separate 20 percent ratings for both right and left lower extremity radiculopathy were also assigned effective November 1, 2009.  A February 2012 rating decision then determined that there was clear and unmistakable error in the evaluation of the low back disability and increased the evaluation to 20 percent effective September 8, 2006, the date of the September 2006 increased rating claim.  

In light of the February 2012 rating decision that found clear and unmistakable error in the May 2007 rating decision, the Board finds that the appeal period begins in September 2006, the date VA received the claim for increased rating, plus the one-year look-back period.  Gaston v. Shinseki, 605 F.3d 979, 982 (Fed. Cir. 2010).  
  
The Veteran contends that his low back disability is more severe than the currently assigned 20 percent rating and that he is entitled to a higher rating.  After reviewing the evidence of record, the Board finds that a 40 percent rating is warranted.  
The Veteran was afforded a VA examination in September 2006.  The Veteran reported a history of cortisone injections and he stated that he occasionally used a lumbar brace.  The Veteran reported three to four flare-ups per year that last one to two days.  He also reported that he did not have any incapacitating episodes or prescribed bed rest.  The examination report noted that the Veteran had forward flexion from 0 to 30 degrees with pain during a flare-up.  Upon examination, the Veteran had forward flexion from 0 to 75 degrees, with painful motion beginning at 45 degrees.  The Veteran had additional loss of motion upon repetitive testing.  After repetitive testing, the Veteran had forward flexion to 60 degrees with painful motion beginning at 30 degrees.     

The Veteran was afforded another VA examination in February 2010.  The Veteran reported constant low back pain and that he has increased pain after walking "a couple hundred feet."  During this examination, the Veteran had forward flexion to 50 degrees with additional painful movement.  The examiner stated that weakness, guarding, tenderness, and spasm were present.  The Veteran reported two to three days in September 2009 that he had bed rest.        

The March 2012 VA examination report noted that the Veteran had forward flexion to 50 degrees with painful motion.  The examiner stated that the Veteran had functional impairment of the lumbar spine to include less movement than normal, weakened movement, and pain on movement.  

Throughout the appeal, the Veteran reported that he has constant pain and that he takes pain medication on a regular basis to ease the pain.  He stated that he cannot carry anything that weighs more than a gallon of milk and that he wears a back brace all the time except for showering and sleeping.  He further stated that he can no longer perform certain chores, such as carrying the laundry.  During his February 2012 hearing, the Veteran reported that he had flare-ups a couple of times per month.  He reported that he could no longer engage in sports and that he cannot walk further than one block.  

The Veteran's private treatment records include chiropractic manipulation therapy and epidural injections to help alleviate the pain.  See April and May 2010 private treatment records.  

After careful review of the evidence and resolving reasonable doubt in favor of the Veteran, the Board finds that a 40 percent rating is warranted for the entirety of the appeal period except the time period during which the Veteran has been assigned a temporary total rating for his September 2009 surgery.  The September 2006 VA examination report noted that the Veteran has painful motion beginning at 30 degrees upon repetitive testing.  Although the Veteran has not had forward flexion limited to 30 degrees throughout the entirety of the appeal, pain on motion must be taken into account when rating a disability based on limitation of motion.  DeLuca, 8 Vet. App. at 205-206.  To receive disability compensation for painful motion, that pain must result in functional loss, i.e., limitation in the ability to "perform the normal working movements of the body with normal excursion, strength, speed, coordination or endurance."  See 38 C.F.R. § 4.40; see also Mitchell, 25 Vet. App. at 38.  Here, the Veteran has had symptoms of painful motion and functional impairment.  The Veteran has competently and credibly reported that he cannot carry more than a gallon of milk and that he has difficulty walking more than 100 yards.  The evidence of record further reveals that the Veteran receives epidural injections for pain management and is prescribed muscle relaxers and pain medication.  Jones v. Shinseki, 26 Vet. App. 56, 61-63 (2012) (holding that the Board may not deny entitlement to a higher rating on the basis of relief provided by medication when those effects are not specifically contemplated by the rating criteria).  Accordingly, a 40 percent rating is warranted for the entirety of the appeal.    

The preponderance of the evidence is against a finding that a rating in excess of 40 percent is warranted.  A rating in excess of 40 percent requires the finding of ankylosis.  Here, the Veteran's VA examination reports and private treatment records do not reveal evidence of ankylosis.  See September 2006, February 2010, and March 2012 VA examination reports.  The preponderance of the evidence is also against the finding of a higher rating under the formula for rating IVDS based on incapacitating episodes.  The Veteran contends that there are some days, approximately four times per year, where he could not go to work because he could not get out of bed.  He also reported that he had two to three days of physician prescribed bed rest in September 2009.  However, this does not total at least six weeks during the past twelve months.  Thus, a higher rating under the IVDS rating formula is not warranted.  38 C.F.R. § 4.71a, DC 5243.

At no point during the appeal period in which a temporary total rating is not assigned has the Veteran's low back disability warranted a rating in excess of 40 percent.  Francisco v. Brown, 7 Vet. App. 55 (1994).  
      
Also the evidence of record does not indicate any bowel or bladder problems associated with the Veteran's low back disorder.  The Board notes that the Veteran is currently in receipt of separate 20 percent ratings for left and right lower extremity radiculopathy, effective November 1, 2009.  

Diagnostic Code 8520 provides the rating criteria for paralysis of the sciatic nerve, and therefore, neuritis and neuralgia of that nerve.  38 U.S.C.A. § 4.124a, Diagnostic Code 8520 (2014).  Complete paralysis of the sciatic nerve, which is rated as 80 percent disabling, contemplates foot dangling and dropping, no active movement possible of muscles below the knee, and flexion of the knee weakened or (very rarely) lost.  Id.  Disability ratings of 10 percent, 20 percent and 40 percent are assignable for incomplete paralysis which is mild, moderate, or moderately severe in degree, respectively.  Id.  A 60 percent rating is warranted for severe incomplete paralysis with marked muscular atrophy.  Id.  

The Board finds that a preponderance of the evidence is against a finding that the Veteran's left and right leg radiculopathy are more severe than moderate.  Significantly, the March 2012 VA examiner specifically opined that the Veteran had mild bilateral radiculopathy of the sciatic nerve.  See also February 2010 private treatment record.  The Board acknowledges the Veteran's lay statements that describe radiating pain to the legs, however, the objective evidence of record does not reveal that the Veteran's radiculopathy has manifested to a moderately severe degree.  As such, even after consideration of the Veteran's lay statements, the Board does not find that a rating in excess of 20 percent is warranted for radiculopathy of the right or left lower extremity.  

In exceptional cases an extraschedular rating may be provided.  38 C.F.R. § 3.321 (2014).  The Court has set out a three-part test, based on the language of 38 C.F.R. § 3.321(b)(1), for determining whether a Veteran is entitled to an extraschedular rating: (1) the established schedular criteria must be inadequate to describe the severity and symptoms of the Veteran's disability; (2) the case must present other indicia of an exceptional or unusual disability picture, such as marked interference with employment or frequent periods of hospitalization; and (3) the award of an extraschedular disability rating must be in the interest of justice.  Thun v. Peake, 22 Vet. App. 111 (2008), aff'd, Thun v. Shinseki, 572 F.3d 1366 (Fed. Cir. 2009).  

The Board finds that the rating criteria contemplates the Veteran's disability.  For all musculoskeletal disabilities, the rating schedule contemplates functional loss, which may be manifested by, for example, decreased or abnormal excursion, strength, speed, coordination, or endurance.  38 C.F.R. § 4.40; Mitchell, 25 Vet. App. 32, 37.  For disabilities of the joints in particular, the rating schedule specifically contemplates factors such as weakened movement; excess fatigability; pain on movement; disturbance of locomotion; and interference with sitting, standing, and weight bearing.  38 C.F.R. §§ 4.45, 4.59; Mitchell, 25 Vet. App. at 37.  

The Board acknowledges the Veteran's statements that he has trouble completing some household activities and chores, has difficulty walking long distances, has trouble getting out of bed in the morning, and that he has missed work approximately four times per year due to his back.  However, such complaints are contemplated by the rating schedule given the variety of ways in which the rating schedule contemplates functional loss for musculoskeletal disabilities.  This functional impairment was already considered in the assignment of the 40 percent rating.  Moreover, the September 2006 VA examination report noted that the Veteran is able to perform all daily activities consistent with age and that he had no excessive loss of work due to his back.  The February 2010 VA examination report noted that the Veteran can clean, cloth himself, and care for himself.  Additionally, the Board has considered the Veteran's pain medication regimen in the assignment of the 40 percent rating.  Jones v. Shinseki, 26 Vet. App. 56, 61-63 (2012).  As such, the rating criteria adequately contemplate the Veteran's low back disability.    

The Board is mindful that a claim for a total disability rating based on individual unemployability (TDIU) is part of an increased rating claim when such claim is raised by the record.  Rice v. Shinseki, 22 Vet. App. 447 (2009).  The February 2010 VA examination report noted that the Veteran works as a supervisor and that he is able to perform occupational duties even though he may experience pain.  During the February 2012 DRO hearing, the Veteran reported that he was still working full-time and a February 2012 lay statement noted that the Veteran was "facing retirement this year as [he] will turn 66 in April."  The March 2012 VA examination report noted that the Veteran's back disability did not impact his ability to work.  The Veteran reported in his February 2013 VA Form 9 that he was now unemployed.   Although the Veteran reported pain while working, he has not specifically alleged that he is now unemployable solely due to his service-connected back disability.  Thus, TDIU is not raised by the record.  


ORDER

Effective September 8, 2006, entitlement to a schedular disability rating of 40 percent for service-connected low back disorder is granted, subject to the rules and regulations governing the payment of VA monetary benefits.

Entitlement to a disability rating in excess of 20 percent for service-connected radiculopathy of the right lower extremity is denied. 

Entitlement to a disability rating in excess of 20 percent for service-connected radiculopathy of the left lower extremity is denied.    


___________________________________________
STEVEN D. REISS 
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


